McALISTER, J.
-Appellants seek a rehearing upon the ground that they are entitled to judgment for the premiums paid, $3.80, if not for the face of the policy. These premiums were not tendered by appellee prior to the filing of suit to recover on the policy and did not when tendered include the costs appellants had incurred up to that time. This being the situation, judgment for $3.80 should have been rendered in favor *264of appellants, and this would have carried with it their costs in the superior court. The order entered by this court on February 6, 1939, affirming the action of the trial court in directing a verdict for appellee is modified to this extent.
ROSS, C. J., and LOCKWOOD, J., concur.